                       Case 1:20-cv-06072-LGS Document 11 Filed 08/25/20 Page 1 of 2




                                        Mason Tenders District Council
                                        O F    G R E A T E R     N E W    Y O R K    &     L O N G   I S L A N D
Tamir Rosenblum                                                          August 25, 2020
GENERAL COUNSEL

trosenblum@masontenders.org




                 Hon. Lorna G. Schofield
                 United States District Court Judge
                 United States Courthouse
                 40 Foley Square
                 New York, NY 10007

                                 Re:     Aurora v Construction and General Building Laborers Local 79
                                         Case No.: 20-cv-6072 (LGS)____________________________

                 Dear Judge Schofield:

                         I write on behalf of the Mason Tenders District Council of Greater New York and
                 Long Island (the “MTDC”) and its constituent local Construction & General Building
                 Laborers’ Local 79 (the ”Union”) (hereinafter collectively the “Respondents”), to request
                 leave to file a Sur-Reply memorandum of no more than five pages, in response to the Reply
                 Memorandum submitted by Aurora Contractors, Inc. (“Aurora”) on August 21, 2020 (the
                 “Reply Memo”).

                         We request such leave because for the first time in its Reply Memo Aurora raises as
                 an issue the question of whether the Respondents have a “colorable” claim that Aurora
                 failed to terminate the parties’ collective bargaining agreement (the “CBA”). Aurora
                 erroneously took the position in its initial memorandum that there was unquestionably no
                 collective bargaining agreement between the parties, failing to so much as attach the CBA
                 to the Petition, even while referencing the CBA in its recitation of the facts. Aurora’s
                 argument was that no new contract had formed between the parties since 2015. It relied on
                 Abram Landau Real Estate v. Bevona, 123 F. 3d 69, 73 (2d. Cir (1997), for the proposition
                 that questions of contract formation were for a court, rather than an arbitrator, to decide.


                   520 Eight Avenue, Suite 650, New York, NY 10018, Phone 212.452.9401 www.masontenders.org
      Case 1:20-cv-06072-LGS Document 11 Filed 08/25/20 Page 2 of 2

Hon. Lorna G. Schofield
August 25, 2020
Page 2 of 2


         In Response, the Respondents argued that the question of contract formation was
not at issue here because the parties had entered into the CBA so the question was, instead,
whether Aurora terminated it pursuant to its ‘evergreen’ clause. Respondents explained
that Abram Landau (which likewise involved an “evergreen” clause) reserves that question
for an arbitrator, not a court.

       In its Reply Memo, Aurora for the first time sets forth a contract-termination based-
standard. It claims that applicable cases other than Abram Landau allow a court to hear a
contract-termination case such as this one if there is no “colorable” question as to whether
the contract terminated. Reply Memo at 1-2.

       Because it was only on Reply that Respondents have presented what they now
contend is the full applicable standard they must meet to establish the Court’s jurisdiction,
Respondents’ have not been given a full and fair opportunity to address their arguments.

        Respondents accordingly request leave to file a Sur-Reply memorandum, not to
exceed five pages, limited to the two issues of whether: i) the “colorable” criterion even
applies in a case such as this (and Abram Landau) involving an evergreen clause; and ii) if
the “colorable” criterion does apply, whether Aurora’s has shown beyond even a
“colorable” doubt that the CBA terminated.

        In the alternative, Respondents request that the Court schedule oral argument.

        Thank you for your consideration of this matter

                                         Sincerely,



                                         Tamir W. Rosenblum

cc.     M. Mauro
        By ECF
